 

Case 18-22053 Doc42 Filed 10/18/18 Page 1 of 9

Fill in this information to identify your case:

 
 

United States Bankruptcy Court for the: : ko bn

BALTIMORjistrict of MARYLAND ~

wie OCT ‘6 of MO: 57

Case number (known): 18-22053

Chapter you are filing under: me]
] Chapter 7 : has.

Q) Chapter 11 : ee EE PE ma se

} Chapter 12 i EE ee a

&@ chapter 13 ie Jac ick if this‘is an

“amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possibile. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

 

Identify Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your

government-issued picture HAROLD PATRICIA

identification (for example. First name First name

your driver’s license or Cc. H.

passport). Middle name Middle name

Bring your picture VINES VINES

identification to your meeting Last name Last name

with the trustee.

Suffix (Sr., Jr, 4, ND

Suffix (Sr., Jr, , Ill)

 

2, All other names you
have used in the last 8

 

 

 

 

 

 

 

 

 

 

First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security a ee a: OK XX _ dt 6 3 8
number or federal OR OR
Individual Taxpayer 9
identification number MK OK 9x - xx = ee

(ITIN)

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Case 18-22053 Doc42 Filed 10/18/18 Page 2of9

Debtor 4 HAROLD C.

VINES

 

First Name Middle Name

Last Name

Case number tif known,

18-22053

 

 

About Debtor 1:

4. Any business names
and Employer
Identification Numbers
{EIN) you have used in
the last 8 years

include trade names and
doing business as names

x | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

mw have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

EN

Business name

EN

EIN

 

& Where you live

5411 HARVEST MOON LANE

if Debtor 2 fives at a different address:

 

 

 

 

 

 

Number Street Number Street

COLUMBIA MD 21044

City State ZIP Code City State ZIP Code
HOWARD

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 180 days before filing this petition,
{ have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408)

 

 

 

 

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuais Filing for Bankruptcy

page 2

 
Case 18-22053 Doc42 Filed 10/18/18 Page3of9

 

 

 

Debtor 1 HAROLD C. VINES Case number (known), 18-22053
First Name Middle Name Last Name
Tell the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under {J Chapter 7

al Chapter 11
CJ Chapter 12

x Chapter 13

8. How you will pay the fee i will pay the entire fee when | file my petition, Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

J 1 need to pay the fee in installments. if you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

© | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for PENo

 

 

 

 

 

 

 

bankruptcy within the
last 8 years? Cl Yes. District When Case number
MM / DD/YYYY
District When Case number
MM / DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy a No
cases pending or being
filed by a spouse who is Ll} Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM /DD/YYYY
11. Do you rent your Jiro Go toline 12.
residence? Yes. Has your landlord obtained an eviction judgment against you?
QC) No. Go to fine 12.
LJ Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 3

 

 
Case 18-22053 Doc42 Filed 10/18/18 Page 4of9

 

 

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a smail business
debtor?

For a definition of smaif

business debtor, see
11 U.S.C. § 101(51D).

 

 

 

 

Debtor 4 HAROLD C. VINES Case number (rnown, 18-22053
First Name Middie Name Last Name
| art 3: | Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor p No. Go to Part 4.
of any full- or part-time
business? CQ Yes. Name and location of business
A sole proprietorship is a
business you operate as an - -
individual. and is not a Name of business, if any
separate legal entity such as
a corporation, partnership, or
hte. P P Number Street
if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition. City Slate. ZIP Code

Check the appropriate box to describe your business:

©] Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(J Stockbroker (as defined in 11 U.S.C. § 101(53A))

| Commodity Broker (as defined in 11 U.S.C. § 101(6))

J None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax returm or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4)(B).

m No.

CI No.

| am not filing under Chapter 11.

! am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

OQ Yes. tam filing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

Pino

Q) Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

 

 

 

Where is the property?

Number Street

City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
Case 18-22053 Doc42 Filed 10/18/18 Page5of9

HAROLD C.

First Name Middle Name

VINES

Last Name

18-22053

Debtor 1 Case number (ir known),

 

Ba Explain Your Efforts to Receive a Briefing About Credit Counseling

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

15. Tell the court whether
you have received a

briefing about credit You must check one:

You must check one:

counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

| received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and! received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ 1 am not required to receive a briefing about
credit counseling because of:

Q incapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

i Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

l received a briefing from an approved credit
counseling agency within the 180 days before |
fited this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) t received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Or certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

LJ tam not required to receive a briefing about

credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L} Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Cl Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 

 
Case 18-22053 Doc42 Filed 10/18/18 Page6of9

Debtor 1 HAROLD C.

VINES 18-22053

Case number ( mown

 

First Name

Middle Name

Last Name

cluidcHe Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 14 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L) No. Go to line 16b.
Pees. Go to tine 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

il No. Go to line 16c,
iJ Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

 

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Fhro. | am not filing under Chapter 7. Go to line 18.

LJ Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

 

 

 

 

excluded and QJ No
administrative expenses
are paid that funds will be i} Yes
available for distribution
tounsecured creditors? . _
18. How many creditorsdo {41-49 ( 1,000-5,000 CJ 25,001-50,000
you estimate that you U1) 50-99 Q) 5,001-10,000 L-seseteecea = Hev
owe? (I 100-199 C} 10.001-25,000 CJ More than 100,000
19. How much do you () $0-$50,000 C) $1,000,001-$10 million (4) $500,000,001-81 billion

estimate your assets to
be worth?

LJ $50,001-$100,000
$100,001-$500,000

CJ $500,001-$1 million

 

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 101

C] so-s50,000

CJ $50,001-$100,000
$100,001-$500,000

CJ $500,001-31 million

) $10,000,001-$50 million
CJ $50,000,001-$100 million

C) $100,000,001-$500 million

CJ $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
(J More than $50 billion

 

{3 $1,000,001-$10 million

LJ $10,000,001-$50 million
CJ $50,000,001-$100 million
CJ $100,000,001-$500 million

CQ) $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
(J $10,000,000,001-$50 billion
LJ More than $50 billion

! have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on 09/10/2018

ee Executed on __ 09/10/2018
MM / DD /YYYY

MM / DD /YYYY

Voluntary Petition for individuals Filing for Bankruptcy

page 6

 

 

 
 

Case 18-22053 Doc42 Filed 10/18/18 Page/7 of 9

 

 

 

Debtor 1 HAROLD C. VINES Case number (if mown) 18-22053

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
if you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LJ No

x Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

OL] No
Bw Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

C] No

+8 Yes. Name of Person___ DAVID H. WHYE
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

\ f~ 4 ‘Dp f oo
Knick OU KPa rey

 

 

 

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 09/10/2018 Date 09/10/2018
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone 443-315-3168 Cell phone 433-498-3035
Email address Email address
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
Case 18-22053 Doc42 Filed 10/18/18 Page 8of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

In Re: \ * Case Number: l@-220s5
HA kore Vi tyes
VAWIRZI A WINES

*

Chapter: [ “sz

 

Debtor(s)
*
*
CERTIFICATE OF SERVICE
I hereby certify that on the (S dayof © t , 20 /s Ba copy of

Bhwent eA. UO Counkery RPehotie ay)

 

 

was mailed first class mail, postage prepaid to:

Name SEE Artacred mATeLA
Address
City, State, Zip Code

Name
Address
City, State, Zip Code

Name
Address
City, State, Zip Code

Signature: darnnele Vivien

PAR Lice VInCA

 

 

 
 

Case 18-22053

Bank of America
4909 Savarese Circle FL 19080147
Tampa F1. 33631

W/F Flooring Solutions
P.O.Box 14517
Des Moines IA 50306

Samuel I. White P.C.
611 Rockville Pike Suite 100
Rockville MD 20852

Bank of America N.A.
Payment Processing
P.O. Box 660833
Dallas TX 75266-0833

Wells Fargo Financial National Bank

P.O. BOX 660553
Dallas TX 75266-0553

One Main Financial
14196 Baltimore Ave

Laurel MD 20707

Samuel I. White, P.C.

5040 Corporate Woods Dr. Suite 120

Virginia Beach VA 23462

Doc 42 Filed 10/18/18

Creditors Matrix

Page 9 of 9

 

 

 
